Citation Nr: 0930413	
Decision Date: 08/13/09    Archive Date: 08/19/09

DOCKET NO.  02-01 796A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUE

Entitlement to an effective date earlier than July 10, 1991, 
for the award of service connection and a 100 percent 
disability rating for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to February 
1971.

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from an April 1998 rating decision 
that assigned an effective date of August 1992 for the award 
of service connection and compensation for PTSD.  The Veteran 
timely appealed.

In December 1999, the RO increased the disability evaluation 
for PTSD to 100 percent, effective January 20, 1998.  The 
Veteran also appealed this decision.

In October 2002, the Veteran testified during a hearing 
before RO personnel.  In January 2003, the RO denied an 
effective date earlier than July 10, 1991, for the award of 
service connection for PTSD.  The Veteran appealed this 
decision.
 
In March 2005, the RO assigned an effective date of July 10, 
1991, for the award of service connection and a 100 percent 
disability rating for PTSD.  In September 2006, the Veteran 
withdrew his prior request for a Board hearing, in writing.

In an October 2007 decision, the Board denied an effective 
date earlier than June 14, 1991 (date of claim, versus 
July 10, 1991) for the award of service connection and a 100 
percent disability rating for PTSD.

The Veteran appealed the October 2007 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a February 2009 Joint Motion for Remand, the parties moved 
to vacate the Board decision and remand the case to the 
Board.  The Court granted the motion.  Thereafter, the case 
was returned to the Board.


FINDINGS OF FACT

1.  On July 15, 1986, VA received the Veteran's original 
claim for service connection for PTSD; in September 1986, the 
RO denied service connection for PTSD. 

2.  On June 15, 1987, the Veteran described his in-service 
stressors during a hearing before RO personnel; in April 
1988, VA received another claim for service connection for 
PTSD.

3.  In October 1989, the RO denied service connection for 
PTSD; the Veteran did not submit a notice of disagreement 
within one year of the notice of that decision. 

4.  On June 14, 1991, VA received the Veteran's reopened 
claim for service connection for PTSD.

5.  In February 1998, VA received records from the Department 
of the Army, confirming the Veteran's in-service stressors.

6.  A June 29, 1989 VA hospital discharge summary first 
reflects a clear diagnosis of PTSD.

7.  The Veteran's PTSD was totally disabling as of June 29, 
1989.


CONCLUSIONS OF LAW

1.  The provisions of 38 C.F.R. § 3.156(c) are applicable for 
assigning an earlier effective date based upon VA's 
subsequent receipt of service department records.  38 C.F.R. 
§ 3.156(c) 2008); Vigil v. Peake, 22 Vet. App. 63 (2008).

2.  The criteria for an effective date of June 29, 1989, for 
the award of service connection and a 100 percent disability 
rating for PTSD are met.  38 U.S.C.A. §§ 1110, 1131, 5110 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the Veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).  This fourth 
element for proper VCAA notice is no longer applicable for 
claims pending before VA on or after May 30, 2008.   See 
Notice and Assistance Requirements and Technical Correction, 
73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 
38 C.F.R. Part 3).

Through June 2001, February 2004, and September 2006 letters, 
the RO or VA's Appeals Management Center (AMC) notified the 
Veteran of the evidence needed to establish an earlier 
effective date for the award of service connection and a 
100 percent disability rating for PTSD.  These documents 
served to provide notice of the information and evidence 
needed to substantiate the claim.

VA's letters notified the Veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b) (2008).  VA informed him 
that it would make reasonable efforts to help him get 
evidence necessary to support his claim, particularly, 
medical records, if he gave VA enough information about such 
records so that VA could request them from the person or 
agency that had them.
 
In the September 2006 letter, the RO specifically notified 
the Veteran of the process by which initial disability 
ratings and effective dates are established.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory 
notice are rendered moot because the Veteran's claim on 
appeal has been fully developed and re-adjudicated by an 
agency of original jurisdiction after notice was provided.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

There is no indication that any additional action is needed 
to comply with the duty to assist the Veteran.  The RO or AMC 
has obtained copies of the service treatment records and 
service department records for stressor verification, and has 
arranged for VA examinations in connection with the claim on 
appeal, reports of which are of record.  The Veteran has not 
identified, and the record does not otherwise indicate, any 
existing pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have 
been obtained.  There is no further assistance that would be 
reasonably likely to assist the Veteran in substantiating the 
claim.  38 U.S.C.A. § 5103A(a)(2) (West 2002).

II.  Analysis

The Veteran contends, in essence, that he is entitled to an 
effective date earlier than July 10, 1991, for the award of 
service connection and a 100 percent disability rating for 
PTSD.

The effective date for a grant of service connection is the 
day following the date of separation from active service or 
the date entitlement arose, if the claim is received within 
one year after separation from service.  Otherwise, it is the 
date of receipt of claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a),(b); 38 C.F.R. § 
3.400(b). 

In cases involving new and material evidence, where evidence 
other than service department records is received within the 
relevant appeal period or prior to the issuance of the 
appellate decision, the effective date will be as though the 
former decision had not been rendered. 38 C.F.R. § 
3.400(q)(1).  In cases where the evidence is received after 
the final disallowance, the effective date is the date of 
receipt of the new claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(q)(2).  There is no 
basis for a freestanding earlier effective date claim from 
matters addressed in a final rating decision.  See Rudd v. 
Nicholson, 20 Vet. App. 296 (2006).

The effective date of service connection based on a reopened 
claim is the date of receipt of the new claim or date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400(r). 

Records show that the Veteran first claimed service 
connection for PTSD on July 15, 1986.  

Records received from the Social Security Administration 
reflect that the Veteran became disabled in August 1984 due 
to schizophrenia and a back condition.

The report of an October 1984 VA examination reflects that 
the Veteran presented with some symptoms of PTSD, but not 
enough to make a definitive diagnosis.

A VA hospital discharge summary reflects treatment in August 
1986 for schizophrenia, schizo-affective, depressed with 
paranoid features and features of PTSD, delayed type.  The 
Veteran was also considered employable at that time.
 
In September 1986, the RO denied the Veteran's original claim 
for service connection for PTSD on the basis that there was 
no diagnosis of PTSD in the hospital discharge summaries.

In August 1987, the Veteran was considered totally disabled 
and unemployable, based upon a VA hospital report showing 
treatment for schizophrenia, schizo-affective, depressed with 
paranoid features and features of PTSD, delayed type.  
Although the RO reopened the Veteran's claim, service 
connection for PTSD was denied again in September 1987 and in 
March 1988 on the basis that a current examination failed to 
diagnose PTSD.

The Veteran continued to pursue entitlement by filing another 
claim for service connection for PTSD on April 25, 1988.

VA hospital discharge summaries first reflect treatment on 
June 29, 1989, and in October 1989 for PTSD, delayed type.

In October 1989, the RO reopened the Veteran's claim, but 
again denied service connection for PTSD on the basis that 
there was no clear diagnosis of PTSD.  The Veteran was 
notified of this decision in a November 1989 letter, and he 
did not appeal.  Hence, the RO's October 1989 decision is 
final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

In other words, due to finality, there is no pending claim or 
unadjudicated claim or informal claim for service connection 
for PTSD prior to the Veteran's subsequent filing of a claim 
for service connection on June 14, 1991.  

In the Joint Motion, the parties essentially agreed that the 
Board should determine whether 38 C.F.R. § 3.156(c) is 
applicable in this case for assigning an earlier effective 
date based upon VA's subsequent receipt of service department 
records.

Pursuant to 38 C.F.R. § 3.156(c), a final decision will be 
reconsidered when new and material evidence, in the form of 
"relevant official service department records" that existed 
and had not been associated with the claims file when VA 
first decided the claim, results in the reopening of a claim 
and a retroactive evaluation may be assigned.

Specifically, where a claim has been denied due to lack of 
evidence of an in-service injury, but later is granted based 
all or in part on subsequently acquired service records 
establishing the in-service injury and a nexus between the 
in-service injury and a current disability, the Veteran is 
entitled to a retroactive evaluation of the disability to 
assess the proper effective date-i.e., the date of the 
original claim or the date entitlement otherwise arose, 
whichever is later. 38 C.F.R. § 3.156(c) (2008); Vigil v. 
West, 22 Vet. App. 63, 66-67 (2008).  In this sense, the 
claim is not just re-opened; it is reconsidered and the date 
VA received the previously decided claim serves as the date 
of the claim, and the earliest date for which benefits may be 
granted.  Id.

An exception contained in 38 C.F.R. § 3.156(c) pertains to 
records that VA could not have obtained when it first decided 
the claim because the records did not exist, or because the 
claimant failed to provide sufficient information for VA to 
identify and obtain the records from the respective service 
department, the Joint Services Records Research Center, or 
from any other official source.  38 C.F.R. § 3.156(c)(2).

In this regard, VA received records from the Department of 
the Army in February 1998, confirming the Veteran's in-
service stressors.  Based in part on receipt of these 
records, service connection and compensation for PTSD were 
awarded.  Hence, the Veteran is entitled to a retroactive 
evaluation of the disability to assess the proper effective 
date.

In retrospect, the earliest date for which benefits may be 
granted is July 15, 1986-i.e., the date in which the Veteran 
first filed for service connection for PTSD.  The Board 
notes, however, that prior to the RO's denial of the claim in 
September 1986, the Veteran had not provided VA any details 
pertaining to his in-service stressors.  

Records reflect that the Veteran first described his in-
service stressors during a hearing for pension benefits 
before RO personnel on June 15, 1987.  He again filed a claim 
for service connection for PTSD on April 25, 1988.  Under 
these circumstances, the Board accepts the June 15, 1987 
hearing transcript as an informal claim.  See 38 C.F.R. §§ 
3.1(p), 3.155(a).  Accordingly, June 15, 1987, is considered 
as the date of claim.  

The question next presented is when was a clear diagnosis of 
PTSD established to determine the date entitlement arose for 
VA benefits.

Prior to March 7, 1997, service connection for PTSD required 
medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed in-
service stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (1996).  

As noted above, Social Security records reflect that the 
Veteran became disabled in August 1984 due to schizophrenia.  
A VA examiner in October 1984 found some symptoms of PTSD, 
but not enough for a diagnosis.  Also of note are several VA 
hospital discharge summary records indicating that the 
Veteran's treatment, beginning in June 1986, primarily was 
for an Axis I diagnosis of schizophrenia with features of 
PTSD.  Records clearly show that the Veteran was hospitalized 
for PTSD treatment in March 1994.  In January 1998, a VA 
examiner opined that the two illnesses must be considered as 
co-morbid and, hence, indistinguishable in terms of assigning 
a global assessment of functioning (GAF) score.

The Veteran testified in October 2002 that he had been 
hospitalized numerous times between 1986 and 1988; and that 
physicians were not familiar with PTSD at that time, and they 
diagnosed a combination of schizophrenia and PTSD.

Considering the overall evidence in light of the above 
criteria, the Board finds that the June 29, 1989 VA hospital 
discharge summary first reflects a clear diagnosis of PTSD, 
delayed type.  Prior to that date, the record reflects noted 
features of PTSD, but there was no indication of an 
established diagnosis.  Accordingly, the date entitlement 
arose for VA benefits is set as June 29, 1989.

Under the regulation, the proper effective date is the date 
of the original claim or the date entitlement otherwise 
arose, whichever is later.  38 C.F.R. § 3.156(c) (2008).  In 
this case, the proper effective date for the award of service 
connection and compensation for PTSD is June 29, 1989.

Regarding the assignment of a 100 percent disability rating 
for PTSD, the overall evidence reflects that the Veteran has 
been unable to hold a steady job since 1984 due to his 
psychosis, irritability, and impulse control problems.  

Inasmuch as unemployability is one of the criteria for a 
100 percent rating for PTSD under the rating criteria in 
effect prior to November 1996, the Board finds that the 
medical evidence establishes that the requirements for a 
100 percent rating were first shown of record on the 
effective date of service connection-i.e., June 29, 1989.

While the Veteran asserts that a 100 percent disability 
rating for PTSD should be paid from 1986 or 1988, there is no 
legal basis for assignment for any such earlier effective 
date in this case.  

The effective date of the award of a 100 percent disability 
rating for PTSD cannot precede the effective date of the 
grant of service connection.

Accordingly, an earlier effective date of June 29, 1989, for 
the award of service connection and a 100 percent disability 
rating for PTSD is warranted.


ORDER

An effective date of June 29, 1989, for the award of service 
connection and a 100 percent disability rating for PTSD is 
granted.  




____________________________________________
LANA K. JENG
 Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


